 



 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into, effective
as of May 1, 2012 (the “Effective Date”), by and between Cyalume Technologies,
Inc., a Delaware corporation (the “Company”), and Monte L. Pickens, an
individual residing in the State of Virginia (the “Consultant”).

 

WHEREAS, the Company desires to engage the Consultant to render consulting
services on the terms and conditions set forth in this Agreement and the
Consultant agrees to render consulting services on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

 

1.          Services to Be Performed. The Company hereby engages Consultant to
act as a special advisor to the Chief Executive Officer of the Company (“CEO”)
and to perform, and the Consultant hereby agrees to render, such services as
requested by the CEO from time to time (collectively, the “Services”). Except as
meetings may require, Consultant shall perform such Services from a location of
his choosing and on a schedule of his choosing. Consultant may provide services
to other persons or entities during the Term (as defined below) of this
Agreement, but not to competitors or other industry participants (other than as
part of the Services).

 

2.          Term. The Consultant shall provide the Services for a period
beginning on the Effective Date and continuing for a period of one (1) year
thereafter, and shall automatically renew for additional one (1) year periods
unless sooner terminated in accordance herewith (the “Term”). Notwithstanding
anything to the contrary in this Agreement, this Agreement and the Consultant’s
Services hereunder may be terminated by either the Company or Consultant upon
thirty (30) days prior written notice to the other. In the event that the
Company terminates this Agreement upon thirty (30) days written notice to the
Consultant, the Company may (at its option) not allow the Consultant to provide
the Services for such thirty (30) day post-notice period.

 

3.          Compensation. In consideration for the Services Consultant provides
under this Agreement, the Company shall pay Consultant a monthly fee of
$4,000.00 during the Term (the “Consulting Fee”), prorated for any partial month
of service. The Consulting Fee shall be payable on a monthly basis, in arrears.
Consultant shall be solely responsible for, and the Company shall have no
obligation to withhold or pay, any income, social security, unemployment,
disability, or other taxes and fees on amounts due or payable under this
Agreement. Consultant agrees to indemnify the Company for any loss to the
Company arising from Consultant’s failure to pay such taxes and fees.

 

 

 

 

4.          Expenses. During the Term, the Company shall reimburse the
Consultant for all reasonable business expenses actually paid or incurred by the
Consultant in the course of and pursuant to the business of the Company, upon
reasonable submission of supporting documentation by the Consultant and in
accordance with such policies and guidelines as from time to time may be
established by the Company; provided, that, that the Consultant shall seek prior
written approval from the Company of any individual or series of related
expenses in excess of two hundred dollars ($200).

 

5.          Restricted Stock Award and Stock Option Award. The Company and the
Consultant are party to (i) that certain Employee Restricted Stock Award dated
January 1, 2011 (the “Stock Award Agreement”) and (ii) that certain Incentive
Stock Option Award dated August 1, 2010 (the “Option Award Agreement” and
together with the Stock Award Agreement, the “Award Agreements”), each of which
are subject to the terms and conditions of that certain Cyalume Technologies,
Inc. 2009 Omnibus Securities and Incentive Plan (the “Plan”). Pursuant to
Section 6.4 of the Plan, each of Consultant and the Company acknowledge and
agree that Consultant’s rights with respect to the awards granted under the
Award Agreements were not terminated upon the termination of Consultant’s
employment relationship with the Company and such rights shall be preserved
during the Term in accordance with the terms and provisions of the Plan and the
Award Agreements.

 

6.          Independent Contractor Status.

 

(a)          It is agreed and understood by the parties to this Agreement that,
for all purposes, during the term of this Agreement, the Consultant shall serve
solely as an independent contractor of the Company and shall not be an employee
of the Company in any capacity. Nothing in this Agreement shall be interpreted
or construed as creating or establishing the relationship of employer and
employee between the Consultant and the Company. As an independent contractor,
the Consultant shall accept any directions issued by the Company pertaining to
the goals to be attained and the results to be achieved by him, but shall be
solely responsible for the manner and hours in which he will perform his
services under this Agreement.

 

(b)          It is agreed and understood by the parties to this Agreement that
the Company will treat the Consultant as an independent contractor for purposes
of all tax laws (local, state and federal) and file any required forms
consistent with that status. The Consultant agrees, as an independent
contractor, that he is not entitled to unemployment benefits in the event this
Agreement terminates, or workers’ compensation benefits in the event that he is
injured in any manner while performing obligations under this Agreement. The
Consultant will be solely responsible to pay any and all local, state, and/or
federal income, social security, unemployment taxes for himself, as well as
workers’ compensation coverage and the Consultant shall indemnify and hold the
Company harmless from any claims, actions, demands, fines, interest, or
penalties arising from Consultant’s failure to do so.

 

(c)          Except as specifically provided in this Agreement, the Consultant
acknowledges and agrees that he shall not receive any employee benefits of any
kind from the Company. The Consultant is excluded from participating in any
fringe benefit plans or programs as a result of the performance of services
under this Agreement. In addition, the Consultant waives any and all rights, if
any, to participation in any of the Company’s fringe benefit plans or programs
including, but not limited to, health, sickness, accident or dental coverage,
life insurance, disability benefits, severance, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefits, if any, provided by the Company to its
employees; provided, however, the Consultant will retain all rights under COBRA.

 

2

 

 

7.          Confidential Information.

 

(a)          For purposes of this Agreement, “Confidential Information” shall
mean and include proprietary information disclosed to Consultant or known by
Consultant through his engagement with the Company, not generally known in the
Company’s industry, about the Company’s and its subsidiaries’ business affairs,
trade secrets, and other matters which are of a confidential or proprietary
nature, including but not limited to the Company’s and its subsidiaries’
operations, business methods, business opportunities, price and cost
information, finances, financial data, accounting methods, customer names/lists,
customer files, customer prospects, business plans, purchasing information,
sales information, merchandising information, marketing information, formulas,
software, firmware, databases, manuals, letters, notebooks, procedures, reports,
products, processes, services, inventions, engineering, and research and
development information.

 

(b)          The Consultant shall not at any time divulge, communicate, use to
the detriment of the Company or for the benefit of any person or persons other
than the Company, or misuse in any way, any Confidential Information pertaining
to the business of the Company. Any Confidential Information or data now or
hereafter acquired by Consultant with respect to the business of the Company
shall be deemed a valuable, special and unique asset of the Company that is
received by Consultant in confidence.

 

(c)          The Consultant agrees that all memoranda, data, notes, records,
drawings, charts, graphs, analyses, letters, reports, or other documents made or
compiled by him or made available to him while working for the Company
concerning the Confidential Information or concerning any other Company activity
shall be the property of the Company and shall be delivered to the Company upon
termination of Consultant’s engagement with the Company or at any other time
upon request.

 

8.          Intellectual Property.

 

(a)          The Company’s Proprietary Rights. The Consultant acknowledges and
agrees that all Intellectual Property (defined below) created, made or conceived
by the Consultant during the Term that relates to the actual or anticipated
businesses of the Company and its affiliates or results from or is suggested by
any work performed by employees or other independent contractors for or on
behalf of the Company or any of its affiliates (“Cyalume Intellectual Property”)
shall be deemed “work for hire” and shall be and remain the sole and exclusive
property of the Company or its affiliates, as applicable, for any and all
purposes and uses whatsoever as soon as the Consultant conceives or develops
such Intellectual Property, and the Consultant hereby agrees that his assigns,
executors, heirs, administrators or personal representatives shall have no
right, title or interest of any kind or nature therein or thereto, or in or to
any results and proceeds therefrom. If for any reason such Cyalume Intellectual
Property is not deemed to be “work-for-hire,” then the Consultant hereby
irrevocably and unconditionally assigns all rights, title, and interest in such
Cyalume Intellectual Property to the Company and agrees that the Company is
under no further obligation, monetary or otherwise, to the Consultant for such
assignment. The Consultant also hereby waives all claims to any moral rights or
other special rights that the Consultant may have or may accrue in any Cyalume
Intellectual Property. As used in this Agreement, “Intellectual Property” shall
mean and include any ideas, inventions (whether or not patentable), designs,
improvements, discoveries, innovations, patents, patent applications,
trademarks, service marks, trade dress, trade names, trade secrets, works of
authorship, copyrights, copyrightable works, films, audio and video tapes, other
audio and visual works of any kind, scripts, sketches, models, formulas, tests,
analyses, software, firmware, computer processes, computer and other
applications, creations and properties, Confidential Information and any other
patents, inventions or works of creative authorship.

 

3

 

 

(b)          Cooperation. The Consultant agrees to assist the Company and its
affiliates, and to take all reasonable steps, with securing patents, registering
copyrights and trademarks, and obtaining any other forms of protection for the
Intellectual Property in the United States and elsewhere, all at the sole cost
and expense of the Company. In particular, at the Company’s sole cost and
expense, forthwith upon request of the Company, the Consultant shall execute all
such assignments and other documents (including applications for patents,
copyrights, trademarks, and assignments thereof) and take all such other action
as the Company may reasonably request in order (i) to vest in the applicable
member of the Company or its affiliates (as applicable) all of the Consultant’s
right, title, and interest in and to such Intellectual Property, free and clear
of liens, mortgages, security interests, pledges, charges, and encumbrances
(“Liens”) (and the Consultant agrees to take such action as is reasonably
necessary to remove all such Liens) and (ii), if patentable or copyrightable, to
obtain patents or copyrights (including extensions and renewals) therefor in any
and all countries in such name as the Company shall determine.

 

9.          Non-Waiver. The delay or failure of either party to enforce any
provision of this Agreement shall not constitute a waiver of its right to
enforce that or any other provision.

 

10.         Severability. In the event any part of this Agreement is found to be
unenforceable, Company and Consultant agree that part shall be modified by the
court to make it enforceable to the maximum extent possible. If the part cannot
be modified, that part may be severed and the other parts of the Agreement shall
remain enforceable.

 

11.         Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
Each of the parties hereto submits to the exclusive jurisdiction of any state or
federal court sitting in Delaware, in any action or proceeding arising out of or
relating to this Agreement and irrevocably waives any objection to proceeding
before such courts based upon lack of personal jurisdiction or inconvenient
forum. Each of the parties hereto irrevocably consents to the service of process
out of any of the aforementioned courts by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such party at the address set
forth in Section 14 below, such service to become effective three days after
such mailing.

 

4

 

 

12.         Successors and Assigns. The rights and obligations of Company under
this Agreement shall inure to the benefit of the successors and assigns of
Company. The rights and obligations of Consultant shall not be assignable to
others, provided, however, that in the event of Consultant’s death, any payments
owing to him hereunder shall be paid to his surviving spouse or estate as the
case may be.

 

13.         Entire Agreement. Except as elsewhere provided for in this
Agreement, this Agreement states the entire agreement of the parties as to its
subject matter, and merges all prior negotiations, agreements, and
understandings as to its subject matter, if any. No modification, release,
discharge, or waiver of any provision of this Agreement will have any force or
effect unless made in writing and signed by both Company and Consultant.

 

14.         Notice. All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the receipt by the addressee, as evidenced by the
return receipt thereof. Notice shall be sent (i) if to the Company, addressed
to: Cyalume Technologies, Inc., 96 Windsor Street, West Springfield, MA 01089,
Attention: President, and (ii) if to the Consultant, to his address as reflected
on the payroll records of the Company, or to such other address designated by
the party by written notice in accordance with this provision

 

15.         No Third Party Beneficiary other than Company.  Nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any person, firm, corporation, partnership, association or other entity,
other than the parties hereto and each of their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

16.         No Authority to Bind Company. The Consultant does not and shall not
have any authority to enter into any contract or agreement for, on behalf of or
in the name of the Company, or to legally bind the Company to any commitment or
obligation.

 

17.         Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

[Signature Page to Follow]

 

5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY:     CYALUME TECHNOLOGIES, INC.     By: /s/ Zivi Nedivi Name: Zivi
Nedivi Title: Chief Executive Officer     CONSULTANT:     By: /s/ Monte L.
Pickens   Monte L. Pickens, individually


 

 

 

